DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/20 and 01/05/21 have been considered by the examiner.
Drawings
The drawings received on 4/28/20 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shamkovich et al. (US 6,055,167).
             Shamkovich et al. disclose a pulse width modulated boost converter integrated with power factor correction circuit in Figs. 1-4.
In regard to claim 1.    A semiconductor device (Fig. 1, 100) comprising: a rectifier circuit (110) that rectifies an AC input voltage; a zero-cross detection circuit (211) ( see col. 4, lines 39-41: “By controlling the firing angle of the SCR’s  with respect to zero crossover point, the output voltage 270 (DCOUT) is controlled”)  that detects a zero-cross of the AC input voltage; and a control circuit (211) (see col. 4, lines 36-39: “SCR’s  202, 203 are gated by a phase control circuit (211), which is a timing circuit, sensing  both the input AC voltage zero crossover point and maximum amplitude”) that turns on the rectifier circuit at a timing determined by the zero-cross detected by the zero-cross detection circuit and a predetermined phase angle, wherein the predetermined phase angle is set so that an output voltage of the rectifier circuit is gradually increased (see col. 4, line 36-39; “As the phase is increased by phase control 211, the output voltage increases”).

In regard to claim 3.    The semiconductor device according to claim 2, wherein the phase angle is set to be gradually increased (see col. 4, line 36-39; “As the phase is increased by phase control 211, the output voltage increases”).
Allowable Subject Matter
Claims 2 and 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art of record fails to disclose or suggest a semiconductor including the limitation “wherein the control circuit includes a zero-cross prediction circuit that predicts a next zero-cross timing from the zero-cross detected by the zero-cross detection circuit, and the timing of turning on the rectifier circuit is determined by the predicted next zero-cross timing and the predetermined phase angle“ in addition to other limitations recited therein.

Claim 4 is allowed because the prior art of record fails to disclose or suggest a semiconductor including the limitation “further comprising: first and second input terminals that input the AC input voltage; and first and second output terminals, wherein the rectifier circuit includes first and second switching elements and first and second thyristors, wherein the first switching element is disposed between the first input terminal and the first output terminal, wherein the second switching element is disposed between the first input terminal and the second output terminal, wherein the first thyristor is disposed between the second input terminal and the first output terminal, wherein the second thyristor is disposed between the second input terminal and the second output terminal, and wherein the control circuit controls turn-ons of the first and second thyristors “ in addition to other limitations recited therein.



Claim 12 is allowed because the prior art of record fails to disclose or suggest a semiconductor including the limitation “first and second input terminals that inputs the AC input voltage; and first and a second output terminals, wherein the rectifier circuit includes first and second diodes and third and fourth thyristors. wherein the third thyristor is disposed between the first input terminal and the first output terminal, wherein the fourth thyristor is disposed between the second input terminal and the first output terminal, wherein the first diode is disposed between the first input terminal and the second output terminal, wherein the second diode is disposed between the second input terminal and the second output terminal, and wherein the control circuit controls turn-ons of the third and fourth thyristors“ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Hayashi et al. (US 2017/0150569 A1) discloses a light dimming device.
Noh (US 2008/0278296 A1) discloses a power line communication apparatus, and          method and apparatus for controlling electric devices.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838